Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant's arguments filed on December 16, 2021 have been fully considered and are deemed persuasive.
Regarding claim 1, the prior art fails to teach, disclose, or suggest, either alone or in combination, a device comprising: the ferroelectric layer including a plurality of first oxide monolayers and a second oxide monolayer between the substrate and the gate electrode, a material of the second oxide monolayer being different than a material of the plurality of first oxide monolayers, the material of the second oxide monolayer having a greater bandgap than a bandgap of the material of the plurality of first oxide monolayers, the second oxide monolayer being between the channel structure and at least one of the plurality of first oxide monolayers as instantly claimed, and in combination with the additional limitations.
Regarding claim 16, the prior art fails to teach, disclose, or suggest, either alone or in combination, a device comprising: the ferroelectric layer including a plurality of first oxide monolayers, a plurality of second oxide monolayers, and a third oxide monolayer between the channel structure and the gate electrode, a material of the third oxide monolayer having a greater bandgap than a bandgap of a material of the plurality of first oxide monolayers and a bandgap of a material of the plurality of second oxide monolayers, the third oxide monolayer being under .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R DIAZ whose telephone number is (571)272-1727. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx 





/Jose R Diaz/Primary Examiner, Art Unit 2815